139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald ALEXANDER, Petitioner-Appellant,v.Cheryl K. PLILER;  Attorney General, Respondents-Appellees.
No. 97-16366.D.C. No. CV-96-03098-VRW.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Northern District of California Vaughn R. Walker, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Ronald Alexander, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition challenging his 1994 conviction for second degree murder.  We review de novo.  See Martinez-Villareal v. Lewis, 80 F.3d 1301, 1304 (9th Cir.1996).  We have jurisdiction under 28 U.S.C. § 2253, and we affirm.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Alexander's request to file the reply brief is granted


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3